—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Dabiri, J.), dated May 18, 1994, which, upon a fact-finding order of the same court dated April 13, 1994, made after a hearing, finding that the appellant had committed acts *515which, if committed by an adult would have constituted the crimes of assault in the third degree and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated April 13, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it is legally sufficient to support the fact-finding order. Moreover, resolution of issues of credibility and the weight to be accorded the evidence are primarily questions to be determined by the trier-of-fact, which saw and heard the witnesses (cf., People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Stephanie F., 194 AD2d 789; cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the finding of guilt is not against the weight of the evidence (cf., CPL 470.15 [5]). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.